Exhibit RESIGNATION LETTER June 29, To the Shareholders and Board of Directors of Explortex Energy Inc. Gentlemen: This letter shall serve as notice that as of the date hereof, I hereby resign from the Board of Directors of Explortex Energy Inc. (the "Corporation") and from all offices that I hold. My resignation is not the result of any disagreement with the Corporation on any matter relating to its operation, policies (including accounting or financial policies) or practices. Sincerely, /s/ Jack Lennon Jack Lennon
